UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22668 ETF Series Solutions (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Michael Barolsky ETF Series Solutions 615 E. Michigan St. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2015 Date of reporting period: September 30, 2014 Item 1. Reports to Stockholders. Semi-Annual Report September 30, 2014 AlphaClone Alternative Alpha ETF Ticker: ALFA AlphaClone Alternative Alpha ETF TABLE OF CONTENTS Page Portfolio Allocation 1 Schedule of Investments 2 Statement of Assets and Liabilities 6 Statement of Operations 7 Statements of Changes in Net Assets 8 Financial Highlights 9 Notes to Financial Statements 10 Expense Example 16 Approval of Advisory Agreements & Board Consideration 17 Information About the Portfolio Holdings 21 Information About Proxy Voting 21 Privacy Policy 22 AlphaClone Alternative Alpha ETF PORTFOLIO ALLOCATION As of September 30, 2014 (Unaudited) Percentage of Sector Net Assets Manufacturing % Information Finance and Insurance Professional, Scientific, and Technical Services Mining, Quarrying, and Oil and Gas Extraction Administrative and Support and Waste Management and Remediation Services Transportation and Warehousing Utilities Construction Real Estate and Rental and Leasing Retail Trade Short-Term and Other Net Assets Health Care and Social Assistance % TEN LARGEST FUND HOLDINGS As of September 30, 2014 (Unaudited) Percentage of Security Net Assets Valeant Pharmaceuticals International, Inc. (a) % Actavis PLC (a) Micron Technology, Inc. (a) Microsoft Corporation Baidu, Inc. – ADR (a) Enterprise Products Partners L.P. Apple, Inc. TransDigm Group, Inc. Time Warner Cable, Inc. Twenty-First Century Fox, Inc. % 1 AlphaClone Alternative Alpha ETF SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) Shares Value COMMON STOCKS – 97.9% Administrative and Support and Waste Management and Remediation Services – 4.0% Akamai Technologies, Inc. (a) $ Baker Hughes, Inc. Moody’s Corporation TriNet Group, Inc. (a) Construction – 2.7% Ampio Pharmaceuticals, Inc. (a) DR Horton, Inc. NVR, Inc. (a) Finance and Insurance – 8.2% American International Group, Inc. Apollo Global Management LLC Bank Of America Corporation Berkshire Hathaway, Inc. (a) CNO Financial Group, Inc. First American Financial Corporation Global Eagle Entertainment, Inc. (a) Interactive Brokers Group, Inc. Health Care and Social Assistance – 1.0% HCA Holdings, Inc. (a) Information – 18.4% Autodesk, Inc. (a) Central European Media Enterprises Ltd. (a) Charter Communications, Inc. (a) Comcast Corporation DIRECTV (a) Equinix, Inc. GTT Communications, Inc. (a) Houghton Mifflin Harcourt Company (a) Level 3 Communications, Inc. (a) Lions Gate Entertainment Corporation The accompanying notes are an integral part of these financial statements. 2 AlphaClone Alternative Alpha ETF SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Information (Continued) Microsoft Corporation $ NetEase, Inc. – ADR Netflix, Inc. (a) Time Warner Cable, Inc. Twenty-First Century Fox, Inc. Manufacturing – 42.7% AbbVie, Inc. Achillion Pharmaceuticals, Inc. (a) Actavis PLC (a) Allergan, Inc. Apple, Inc. Auxilium Pharmaceuticals, Inc. (a) Celanese Corporation – Series A Colfax Corporation (a) Darling International, Inc. (a) Dow Chemical Company Flamel Technologies SA – ADR (a) FMC Corporation General Dynamics Corporation Gilead Sciences, Inc. (a) Handy & Harman, Ltd. (a) Hewlett-Packard Company Kapstone Paper & Packaging Corporation (a) Keurig Green Mountain, Inc. LyondellBasell Industries NV Micron Technology, Inc. (a) Mondelez International, Inc. Owens-Illinois, Inc. (a) Patrick Industries, Inc. (a) Pepsico, Inc. Sandisk Corporation SunEdison, Inc. (a) Synageva BioPharma Corporation (a) Tesla Motors, Inc. (a) Thermo Fisher Scientific, Inc. The accompanying notes are an integral part of these financial statements. 3 AlphaClone Alternative Alpha ETF SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Manufacturing (Continued) TransDigm Group, Inc. $ Valeant Pharmaceuticals International, Inc. (a) Mining, Quarrying, and Oil and Gas Extraction – 4.8% Enterprise Products Partners LP EV Energy Partners LP Exco Resources, Inc. Regency Energy Partners LP Professional, Scientific, and Technical Services – 5.2% Amdocs Ltd. Baidu, Inc. – ADR (a) Biogen Idec, Inc. (a) NetScout Systems, Inc. (a) Real Estate and Rental and Leasing – 2.6% AerCap Holdings NV (a) Avis Budget Group, Inc. (a) Realogy Holdings Corporation (a) Retail Trade – 1.9% Restoration Hardware Holdings, Inc. (a) Walgreen Company Transportation and Warehousing – 3.3% Expedia, Inc. Royal Caribbean Cruises Ltd. Teekay Corporation The accompanying notes are an integral part of these financial statements. 4 AlphaClone Alternative Alpha ETF SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Utilities – 3.1% Dominion Resources, Inc. $ Energy Transfer Equity, LP NRG Energy, Inc. TOTAL COMMON STOCKS (Cost $75,562,763) REAL ESTATE INVESTMENT TRUSTS – 1.0% NorthStar Realty Finance Corporation TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $802,727) SHORT-TERM INVESTMENTS – 0.0% Short Term Investments Trust – Liquid Assets Portfolio 0.06%* TOTAL SHORT-TERM INVESTMENTS (Cost $28,115) Total Investments (Cost $76,393,605) – 98.9% Other Assets in Excess of Liabilities – 1.1% TOTAL NET ASSETS – 100.0% $ * Annualized seven-day yield as of September 30, 2014. (a) Non-income producing security. ADR American Depository Receipt NV Dutch Public Limited Liability Company PLC Public Limited Company The accompanying notes are an integral part of these financial statements. 5 AlphaClone Alternative Alpha ETF STATEMENT OF ASSETS & LIABILITIES At September 30, 2014 (Unaudited) ASSETS Investments in securities, at value (Cost $76,393,605) $ Cash — Interest and dividends receivable Receivable for investments sold Total assets LIABILITIES Payable for investments purchased — Management fees payable Total liabilities NET ASSETS $ Net assets consist of: Paid-in capital $ Undistributed (accumulated) net investment income (loss) ) Accumulated net realized gain (loss) on investments Net unrealized appreciation (depreciation) on: Investments in unaffiliated securities Net assets $ Net asset value (unlimited shares authorized): Net assets $ Shares outstanding^ Net asset value, offering and redemption price per share $ ^No par value, unlimited number of shares authorized. The accompanying notes are an integral part of these financial statements. 6 AlphaClone Alternative Alpha ETF STATEMENT OF OPERATIONS For the Six Months Ended September 30, 2014 (Unaudited) INCOME: Dividends (net of withholding tax $2,331) $ Interest Total investment income EXPENSES: Management fees Net investment income ) REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on investments Change in unrealized appreciation (depreciation) on investments Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 7 AlphaClone Alternative Alpha ETF STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended September 30, 2014 March 31, 2014 (Unaudited) OPERATIONS Net investment income $ ) $ Net realized gain (loss) on investments Change in unrealized appreciation (depreciation) of investments ) Net increase (decrease) in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) From net realized gain — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold ) Net increase (decrease) in net assets derived from net share in outstanding shares (a) ) Net increase (decrease) in net assets $ ) $ NET ASSETS Beginning of period/year $ $ End of period/year $ $ Undistributed net investment income $ ) $ (a) Summary of capital share transactions is as follows: Period Ended Year Ended September 30, 2014 March 31, 2014 (Unaudited) Shares Amount Shares Amount Subscriptions $ $ Reinvest — Redemptions ) $ ) $ The accompanying notes are an integral part of these financial statements. 8 AlphaClone Alternative Alpha ETF FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Six Months Ended Year Ended Period Ended September 30, March 31, March 31, (Unaudited) Net asset value, beginning of period $ $ $ INCOME (LOSS) FROM INVESTMENT OPERATIONS: Net investment income (loss)(2) ) Net realized and unrealized gain (loss) on investments Total from investment operations LESS DISTRIBUTIONS: Distributions from net investment income — — ) Distributions from net realized gain — ) — Total distributions — ) ) Net asset value, end of period $ $ $ Total return %(3) % %(3) SUPPLEMENTAL DATA: Net assets at end of period (000’s) $ $ $ RATIOS TO AVERAGE NET ASSETS: Expenses to average net assets %(4) % %(4) Net investment income (loss) to average net assets )%(4) % %(4) Portfolio turnover rate(6) 2 %(3) % %(3) Commencement of operations on May 31, 2012. Calculated based on average shares outstanding during the period. Not annualized. Annualized. Less than $0.005 per share. Excludes the impact of in-kind transactions. The accompanying notes are an integral part of these financial statements. 9 AlphaClone Alternative Alpha ETF NOTES TO FINANCIAL STATEMENTS September 30, 2014 (Unaudited) NOTE 1 – ORGANIZATION AlphaClone Alternative Alpha ETF (the “Fund”) is a series of ETF Series Solutions (“ESS”) (the “Trust”), an open-end management investment company consisting of multiple investment series, organized as a Delaware statutory trust on February 9, 2012. The Trust is registered with the SEC under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company and the offering of the Fund’s shares (“shares”) is registered under the Securities Act of 1933, as amended (the “Securities Act”). The investment objective of the Fund is to seek investment results that, before fees and expenses, track the AlphaClone Hedge Fund Long/Short Index (the “Index”). The Fund commenced operations on May 30, 2012. Shares of the Fund are listed and traded on the NYSE Arca, Inc. Market prices for the Shares may be different from their net asset value (“NAV”). The Fund issues and redeems shares on a continuous basis at NAV only in blocks of 50,000 shares, called “Creation Units.” Creation Units are issued and redeemed principally in-kind for securities included in a specified universe. Once created, Shares generally trade in the secondary market at market prices that change throughout the day in amounts less than a Creation Unit. Except when aggregated in Creation Units, shares are not redeemable securities of the Fund. Shares of the Fund may only be purchased or redeemed by certain financial institutions (“Authorized Participants”).An Authorized Participant is either (i) a broker-dealer or other participant in the clearing process through the Continuous Net Settlement System of the National Securities Clearing Corporation or (ii) a DTC participant and, in each case, must have executed a Participant Agreement with the Distributor. Most retail investors do not qualify as Authorized Participants nor have the resources to buy and sell whole Creation Units. Therefore, they are unable to purchase or redeem the shares directly from the Fund. Rather, most retail investors may purchase shares in the secondary market with the assistance of a broker and are subject to customary brokerage commissions or fees. The Fund currently offers one class of shares, which has no front end sales load, no deferred sales charge, and no redemption fee. A purchase (i.e., creation) transaction fee is imposed for the transfer and other transaction costs associated with the purchase of Creation Units. The standard fixed creation transaction fee for the Fund is $200. In addition, a variable fee may be charged on all cash transactions or substitutes for Creation Units of up to amaximum of 2% as a percentage of the value of the Creation Units subject to the transaction. The Fund may issue an unlimited number of shares of beneficial interest, with no par value. All shares of the Fund have equal rights and privileges. 10 AlphaClone Alternative Alpha ETF NOTES TO FINANCIAL STATEMENTS September 30, 2014 (Unaudited) (Continued) NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). A. Security Valuation. All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”) are valued at the last reported sale price on the exchange on which the security is principally traded. Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”). If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market. If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used.Securities for which quotations are not readily available are valued at their respective fair values in accordance with pricing procedures adopted by the Fund’s Board of Trustees. When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures. The use of fair value pricing by the Fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As of September 30, 2014, the Fund did not hold any fair valued securities. As described above, the Fund utilizes various methods to measure the fair value of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuations methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not avail able; representing the Fund’s own assumptions about the assumptions a market participant would 11 AlphaClone Alternative Alpha ETF NOTES TO FINANCIAL STATEMENTS September 30, 2014 (Unaudited) (Continued) use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2014: Description^ Level 1 Level 2 Level 3 Total Common Stocks $ $
